J-A21028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 GEORGE WILLIAMS                          :
                                          :
                    Appellant             :   No. 2201 EDA 2019

             Appeal from the PCRA Order Entered July 17, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0006521-2008


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                       FILED SEPTEMBER 29, 2020

      Appellant, George Williams, appeals from the July 17, 2019 PCRA Order

entered in the Philadelphia Court of Common Pleas dismissing as untimely his

second Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546.      Because Appellant fails to plead and prove an

exception to the PCRA time-bar, we affirm the PCRA court’s dismissal.

      On October 13, 2010, a jury convicted Appellant of Second-Degree

Murder and related charges for the shooting death of Derrick Ralston. On the

same day, the trial court sentenced Appellant to, inter alia, a sentence of life

imprisonment without the possibility of parole.

      On December 3, 2012, this Court affirmed Appellant’s Judgment of

Sentence, and our Supreme Court denied allowance of appeal on June 7, 2013.

See Commonwealth v. Williams, 58 A.3d 796 (Pa. Super. 2012), appeal
J-A21028-20



denied, 68 A.3d 908 (Pa. 2013)). Appellant did not seek further review of his

Judgment of Sentence, which, thus, became final on September 5, 2013.1

       On May 28, 2014, Appellant filed an initial PCRA Petition, which the PCRA

court dismissed on April 22, 2016 without a hearing.            On April 4, 2018,

Appellant filed the instant PCRA Petition, his second, averring that trial counsel

was ineffective for failing to file a motion to suppress evidence obtained from

a warrantless search of Appellant’s cell phone and failing to request two lesser

included offense jury instructions. PCRA Petition, 4/4/18, at ¶ 9. Appellant

also asserted that trial counsel’s ineffectiveness violated his due process

rights. Id. at ¶ 6.       Finally, Appellant contended that a newly decided

Pennsylvania Supreme Court case, Commonwealth v. Fulton, 179 A.3d 475

(Pa. 2018)2, should apply to him retroactively. Id. at ¶¶ 9, 14.

       In response, the Commonwealth filed a Letter Brief maintaining that

Appellant’s PCRA Petition was facially untimely, Appellant failed to plead and

prove an exception to the PCRA time-bar, and the PCRA court should dismiss

the Petition as untimely.        Letter Br., 12/3/18, at 1-5.    Appellant filed a

Response asserting that the PCRA court should not dismiss his Petition as

____________________________________________


1See 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13 (petition for writ of certiorari
must be filed within 90 days of final judgment).

2 In Fulton, our Supreme Court held that accessing any information from a
cell phone without a warrant violates a defendant’s rights under the Fourth
Amendment to the United States Constitution. Fulton, 179 A.3d 479, 489
(Pa. 2018).



                                           -2-
J-A21028-20



untimely because the decision in Fulton satisfies both the newly discovered

fact and the newly recognized constitutional right exceptions to the PCRA

time-bar. Response, 12/2/18, at 21-23. Appellant also averred, for the first

time, that his first PCRA counsel had been ineffective for failing to raise

ineffective assistance of trial counsel claims. Id. at 21, 22.

      On June 12, 2019, the PCRA court issued a Notice Pursuant to

Pa.R.Crim.P. 907 indicating its intent to dismiss Appellant’s PCRA Petition

without a hearing as untimely. Upon reviewing Appellant’s Response, on July

17, 2019, the PCRA court dismissed Appellant’s second PCRA Petition.

      Appellant filed a timely Notice of Appeal. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

      1. Whether the PCRA court erred in finding that the PCRA Petition
         was not entitled to the exception to the one year timeliness
         requirement based on new facts unknown to Appellant.

      2. Whether the Fulton decision holding that the warrantless
         search of a cell phone violates the fourth amendment is a new
         fact unknown to Appellant that satisfies the exception to the
         PCRA statute?

      3. Whether the failure to give lesser included offense instructions
         on robbery and kidnapping were new facts unknown to
         Appellant establishing both ineffective assistance of counsel
         claims and denial of due process?

      4. Whether, having found the PCRA Petition to be untimely, and
         therefore, that it lacked jurisdiction to hear the PCRA, the PCRA
         courts’ findings on the merits of the due process claims and
         ineffective assistance of counsel claims were ultravires?

Appellant’s Br. at 2 (renumbered and some capitalization omitted).


                                      -3-
J-A21028-20



      We review the denial of a PCRA petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007).    We give no such deference, however, to the court’s legal

conclusions.    Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012).

      In order to obtain relief under the PCRA, a petition must be timely filed.

See 42 Pa.C.S. § 9545 (providing jurisdictional requirements for the timely

filing of a petition for post-conviction relief). A petition must be filed within

one year from the date the judgment of sentence became final. 42 Pa.C.S. §

9545(b)(1). Appellant’s Petition, filed over four years after his Judgment of

Sentence became final, is facially untimely.

      Pennsylvania courts may consider an untimely PCRA petition, however,

if an appellant pleads and proves one of the three exceptions to the time-bar

set forth in Section 9545(b)(1). Any petition invoking a timeliness exception

must be filed within one year of the date the claim could have been presented.

42 Pa.C.S § 9545(b)(2). Instantly, Appellant attempts to invoke the newly

discovered fact and the newly recognized constitutional right exceptions to the

PCRA time-bar. Id. at (b)(1)(ii), (iii). His attempts fail.

      Despite Appellant’s assertion that the Fulton decision is a newly

discovered fact, our Supreme Court has unequivocally held that “subsequent

                                      -4-
J-A21028-20



decisional law does not amount to a new ‘fact’ under section 9545(b)(1)(ii) of

the PCRA.” Commonwealth v. Watts, 23 A.3d 980, 987 (Pa. 2011).

       Moreover, Fulton did not create a newly recognized “constitutional

right” that the Supreme Court of the United States or the Supreme Court of

Pennsylvania has held “to apply retroactively” as required by the Section

9545(b)(1)(iii) time-bar exception. In Fulton, our Supreme Court held that

accessing any information from a cell phone without a warrant violates a

defendant’s rights under the Fourth Amendment to the United States

Constitution. Fulton, 179 A.3d at 479, 489 (Pa. 2018). The Supreme Court

did not hold that this decision applied retroactively.

       Appellant also asserts that both trial counsel and PCRA counsel were

ineffective, and that trial counsel’s ineffectiveness violated Appellant’s right to

due process. However, “a claim for ineffective assistance of counsel does not

save   an   otherwise    untimely    petition   for   review   on   the   merits.”

Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 785 (Pa. 2000).

Likewise, a due process claim does not circumvent the PCRA time-bar. See

Commonwealth v. Edmiston, 65 A.3d 339, 349 (Pa. 2013) (explaining, “the

nature of the constitutional violations alleged has no effect on the application

of the PCRA time[-]bar” and rejecting attempts to circumvent the PCRA time-

bar with due process claims).

       Appellant fails to plead and prove that his ineffective assistance of

counsel claims and due process claims fall within any of the exceptions to the




                                       -5-
J-A21028-20



PCRA’s one-year filing requirement and, as such, fails to overcome the PCRA

time-bar.

      In conclusion, Appellant has not pleaded and proved the applicability of

any of the PCRA’s timeliness exceptions and, therefore, we are without

jurisdiction to consider the merits of this appeal. The PCRA court properly

dismissed Appellant’s Petition. The record supports the PCRA court’s findings

and its Order is free of legal error. We, thus, affirm the denial of PCRA relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/20




                                      -6-